STATE OF LOUISIANA

              COURT OF APPEAL, FIRST CIRCUIT

CROSSTEX         ENERGY           SERVICES,                                            NO.     2021    CW   1191
LP,    CROSSTEX         LIG,        LLC    AND
CROSSTEX         PROCESSING
SERVICES,         LLC


VERSUS


TEXAS       BRINE    COMPANY,             LLC,      ET                             FEBRUARY       02,       2022
AL




In    Re:        Occidental                    Chemical              Corporation,              applying         for

                  supervisory                  writs,          23rd     Judicial             District       Court,
                  Parish           of   Assumption,            No.    34202.




BEFORE:          GUIDRY,            WELCH,        PENZATO,          LANIER,     AND    HESTER,     JJ.


        WRIT        GRANTED.              This      writ       application            is     granted     and    the
trial       court' s      August           25,     2021       judgment        is   vacated.      See     Crosstex

Energy Services,                   LP     v.    Texas      Brine Company,             LLC,     2020- 1182 (     La.

App.  1st  Cir.                    3/ 2/ 21),        2021       WL     796448 (        unpublished),           writ

denied,       2021- 00385 (             La.      5/ 4/ 21),     315    So. 3d      220.


                                                              JMG
                                                              AHP

                                                              WIL
                                                              CHH


        Welch,          J.,         dissents          and      would        have      Occidental         Chemical
Corporation          file          the     five      documents         in    question        under     seal    with

this    court       for       in camera review and determination on the merits.




COURT       OF APPEAL,             FIRST       CIRCUIT


             t



       DEPUTYCLE              K    OF   COURT
              FOR    THE          COURT